Citation Nr: 1114353	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-27 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for prostate cancer as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to January 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi (although the Louisville, Kentucky RO has retained jurisdiction of the case), that denied the benefits sought on appeal. The Veteran appealed that decision to the Board and the case was referred for appellate review.

The Board remanded this case in November 2010 for additional development.  The case returns for appellate consideration.  The requested development has been substantially completed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have and has not had a diagnosis of skin cancer.  

2.  The Veteran was diagnosed with prostate cancer forty eight years after his separation from military service.

3.  The Veteran participated in Operation PLUMBBOB during his active military service.  

4.  The Veteran's prostate cancer is not related to active military service, to include ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active service, to include as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2010).

2.  The Veteran's prostate cancer was not incurred in or aggravated by active service, to include as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a letter dated in June 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Defense Threat Reduction Agency (DTRA) also sent the Veteran a radiation exposure questionnaire to help elicit specific radiation activity information in October 2007.  The Veteran completed and returned that questionnaire in November 2007.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran submitted a May 2007 statement from a private doctor, but has not otherwise identified outstanding private medical records that he thought should be associated with the claims file.  The Veteran also receives treatment through VA.  He has not, however, indicated that any outstanding treatment records are pertinent to his present appeal.  A February 2008 VA examination report noted that the Veteran had been seen numerous times by the dermatology service, but that the records indicated he did not have skin cancer (Nor apparently any other evidence pertinent to his claim).  The Board finds that additional relevant VA treatment records may exist, but that there is no indication there is any additional existing evidence that could substantiate the claim for a current skin cancer disability.  The duty to assist only encompasses those records that might help a claimant substantiate a claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010)(holding that relevant records for the purpose of 38 U.S.C.A. § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim);see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Thus, the Board concludes that they are not pertinent to the instant appeal.  Any error in not obtaining these records is therefore harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

The Veteran's service treatment, personnel and radiation exposure records from his period of active service are unavailable as they were most likely destroyed in a 1973 fire that occurred at the National Personnel Records Center (NPRC).  Only two pages of the Veteran's personnel records are of record.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet.App. 362, 370 (2005).  In this case, the RO notified the Veteran that his service treatment records were unavailable in an April 2008 letter.  The letter included notice that alternative forms of evidence could support his claim with examples of such evidence.  The letter initiated the required procedures to reconstruct the Veteran's records from alternative sources, including requests to the NPRC, unit records and requests to the facility where the Veteran alleges he was treated during service.  The letter informed the Veteran that VA would assist him in obtaining such evidence.  The RO provided a NA Form 13055 to assist in the development of his claim.  The Veteran returned the form with insufficient information to conduct further searches, either failing to report his units of assignment or listing treatment that occurred long after his separation from service.  The RO entered a June 2008 formal finding of unavailability describing the efforts to reconstruct his records.  The Veteran responded with a statement that the DTRA must have his records because of the dose estimate that office prepared; thus, his records were not lost.  The Board notes that records show the Veteran's dose estimate was prepared on generic historical data pertaining to Operation PLUMBBOB and the Veteran's description of his activities at that time, not based on his individual personnel, treatment, or radiation exposure records.  The Board finds that the Veteran's service records are indeed lost.  All relevant records that could be located have been associated with the file.  The Board finds that further attempts to obtain additional evidence would be futile.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As will be discussed below, the Veteran's theory of entitlement is based on exposure to ionizing radiation during his military service.  The Veteran was seen for a February 2008 VA examination which determined that he did not have, nor did his VA treatment records show, a diagnosis of skin cancer.  The Veteran did have actinic and seborrheic keratoses and lentigos.  The Veteran's records did show a diagnosis of prostate cancer.  Special development procedures provide for a specialized medical opinion from the Under Secretary for Benefits in such cases.  The Veteran's claim was forwarded to the DTRA for preparation of a dose estimate.  Based on historical data and the Veteran's description of his activities, the DTRA completed a dose estimate in January 2008.  Following the Board's November 2010 remand, the claims file was forwarded to the Director of the Compensation and Pension Service, who in turn sent it to the Under Secretary of Health's office for an opinion.  The Director of Radiation and Environmental Exposures completed a January 2011 review indicating that the Veteran's dose estimate, even calculated in such a way to overestimate the amount of radiation exposure, was not sufficient to at least as likely as not have caused prostate cancer.  The opinion also indicated that the medical evidence did not show skin cancer, but rather seborrheic and actinic keratosis and lentigos.  The claims file was returned to the Director of the Compensation and Pension Service, who completed an undated letter also concluding that the Veteran's prostate cancer was not at least as likely as not caused by inservice radiation exposure.  The letter also agreed that the Veteran's skin disorders were not skin cancer.  Although the Veteran asserted in correspondence dated in February 2011 that the DTRA may have underestimated the number of exposure events he experienced, there is no indication upon review of the DTRA dose estimate report indicating it was based upon only one incident of exposure.  The Board concludes that the Veteran has received adequate opinions and complete development as required by 38 C.F.R. § 3.311.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in November 2010 to complete development in accordance with 38 C.F.R. § 3.311 and obtain an opinion from the Under Secretary for Benefits.  As noted, this has been completed by an opinion letter from the Director of the Compensation and Pension Service.  The Director of the Compensation and Pension Service is a member of the VA Central Office and a subordinate of the Under Secretary for Benefits who handles this duty on the Under Secretary's behalf.  See M21-1MR, Part IV.ii.1.C.11.c.  The Board finds that the RO complied substantially with November 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
II. Service Connection

The Veteran contends that he has skin and prostate cancer as a result of exposure to ionizing radiation during service.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was seen for a VA examination in February 2008 for the skin.  The Veteran had multiple actinic keratoses.  The examiner noted that the Veteran did not have skin cancer.  The Veteran began seeking treatment through VA in February 2003.  He had been followed by the dermatology service.  The examiner noted that these records showed that the Veteran did not have skin cancer.  With respect to the Veteran's contentions that he has skin cancer, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran is competent to report the presence of skin lesions, but not that these lesions are cancerous.  The Board finds that the Veteran's lay statements are not competent lay evidence to establish a diagnosis of skin cancer.  The Board finds that the medical evidence establishes that the Veteran has no and has had no skin cancer.  The Veteran's skin cancer claim must be denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that in the absence of proof of the presently claimed disability, there can be no valid claim).

Special procedures exist to help prove claims based on exposure to ionizing radiation.  38 C.F.R. § 3.311 (2010).  Under such provisions, the claim of a "radiation-exposed Veteran" who subsequently develops a "radiogenic disease," and such disease becomes manifest within the applicable period, will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1). The Under Secretary shall consider the claim with reference to certain factors and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  A December 2007 letter shows that the Defense Threat Reduction Agency (DTRA) verified that the Veteran participated in Operation PLUMBBOB which occurred at Camp Desert Rock, Nevada between May and October 1957.  Thus, the Veteran is considered a "radiation-exposed Veteran" for the purposes of adjudicating these claims.  Additionally, medical records show that the Veteran was diagnosed with prostate cancer in 2007.  Prostate cancer is a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  The Veteran's prostate cancer manifested approximately 48 years after the Veteran's claimed exposure to ionizing radiation in service, which is within the period specified in 38 C.F.R. § 3.311(b)(4).  The Board determined that the special development procedures of 38 C.F.R. § 3.311 were triggered based on this evidence in the November 2010 remand.  

The DTRA in January 2008 furnished a radiation dose estimate for the Veteran from such participation, pursuant to 38 C.F.R. § 3.311(a).  DTRA confirmed that the Veteran was involved with Operation PLUMBBOB in 1957 and was exposed to an external gamma dose of 16 rem, external neutron dose of 0.5 rem, internal committed dose to the prostate (alpha) of 0 rem, internal committed dose to the prostate (beta + gamma) of 1 rem, and a total skin dose to any area (beta + gamma) of 550 rem.

The claims file was forwarded to the Director of the Compensation and Pension Service, who in turn sent it to the Under Secretary of Health's office for an opinion.  The Director of Radiation and Environmental Exposures completed a January 2011 review indicating that the Veteran's dose estimate, even calculated in such a way to overestimate the amount of radiation exposure, was not sufficient to at least as likely as not have caused prostate cancer.  The opinion also indicated that the medical evidence did not show skin cancer, but rather seborrheic and actinic keratosis and lentigos.  The opinion noted that the National Institute for Occupational Safety and Health had an Interactive Radioepidemiological Program which estimates the likelihood that exposure to radiation was responsible for the Veteran's prostate cancer.  Using the dose estimate values and the Veteran's personal demographic characteristics, the program indicated that the 99th percentile value for a probability of a causal relationship was 19.43%.  The opinion indicated that these conditions were not at least as likely as not caused by radiation.  The opinion noted the May 2007 and July 2009 opinions in favor of the Veteran's claims, but concluded that these opinions were speculative because they were not based on radiation dose information or a definitive diagnosis of skin cancer.

The claims file was returned to the Director of the Compensation and Pension Service.  The Director completed an undated letter also concluding that the Veteran's prostate cancer was not at least as likely as not caused by inservice radiation exposure, on the same basis as the Director of Radiation and Environmental Exposures.  The Director's letter also agreed that the Veteran did not have skin cancer.  

The Veteran has provided two opinions from medical doctors in this case.  The first was a May 2007 opinion from a private physician.  The physician indicated that the Veteran had reported his radiation exposure during service.  The physician noted that there is a higher incidence of cancers among those with such exposure.  The doctor concluded that the Veteran's conditions were at least as likely as not related to his inservice radiation exposure.  The second is from a VA physician, dated in July 2009, which indicates that the Veteran's conditions could be associated with inservice radiation service.

The Board affords the Director of Radiation and Environmental Exposures and Director of Compensation and Pension Service opinions far greater weight than the May 2007 and July 2009 opinions.  The May 2007 opinion is based on the Veteran's vague report of inservice radiation exposure without indication of medical or scientific rationale nor estimate of the amount of radiation exposure.  The exposure record as developed by the DTRA and the Under Secretary for Health, however, provides a more accurate measure of the amount of radiation to which the Veteran was exposed.  More significantly, the May 2007 opinion appears to be dependent on a generalized notion that increased radiation exposure can increase cancer risks.  The opinions obtained through the VA radiation development process both quantify the risks and apply those quantities to the particular facts of the Veteran's case.  Furthermore, the May 2007 opinion states that the Veteran had skin cancers on his face.  The remaining evidence of record shows that there is no objective evidence of skin cancer.  The May 2007 opinion offers no reason as to why these skin disorders should be considered cancers and not keratoses or lentigos, as found in the Veteran's VA treatment records.  This is particularly relevant due to the fact that the Veteran's ongoing dermatology treatment through VA has consistently found no skin cancer.  The Board finds that the May 2007 opinion is not based on an adequate factual basis and does not rely on adequate medical premises in reaching its conclusion compared to the VA opinions.  As to the July 2009 opinion, the physician characterized the radiation exposure as something that "could" cause the Veteran's prostate cancer.  Using the word "could" is too speculative to establish medical nexus.  Goss v. Brown, 9 Vet. App. 109, 114 (1996).  While such an opinion would be enough to trigger the duty to assist, it is not enough to award service connection.  The Board finds that the opinions from the VA Under Secretary for Health and the Director of the Compensation and Pension Service outweigh the May 2007 and July 2009 opinions greatly.  The Board finds that the preponderance of the evidence is against the Veteran's claims.  Service connection is not warranted for a "radiogenic disease."  See 38 C.F.R. § 3.311.

Even if the claimed disability is not listed as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran offers no theory of a relationship to service for his prostate cancer apart from ionizing radiation exposure.  Review of his claims file reveals no other incident identified by the Veteran or the reviewing physicians that might also be a causative factor in the development of prostate cancer.  As discussed, the preponderance of the competent medical evidence is against the Veteran's ionizing radiation theory.  The Veteran does not offer lay evidence of continuity of symptomatology.  The first diagnosis occurred forty eight years after his separation from service.  The Board finds that the preponderance of the competent evidence is against a relationship to service on a direct service connection basis.  Service connection on a direct basis is not warranted.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors (such as cancers) become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's prostate cancer was not manifest until nearly fifty years after his separation from service.  The Board finds presumptive service connection is not warranted on this basis. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for skin cancer as a result of exposure to ionizing radiation is denied.

Entitlement to service connection for prostate cancer as a result of exposure to ionizing radiation is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


